Exhibit 10.1

AMENDMENT NO. 1

TO

AMENDED AND RESTATED WARRANT AGREEMENT

This Amendment No. 1, dated as of March 26, 2010 (this “Amendment”), to the
Amended and Restated Warrant Agreement, dated as of November 13, 2009 (the
“Warrant Agreement”), by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (“Warrant Agent”), is made by and between the Company and
the Warrant Agent with reference to the following:

WHEREAS, the Company has issued and outstanding warrants to purchase 17,750,000
shares of its common stock, par value $0.0001 per share, the terms of which are
governed by the Warrant Agreement (capitalized terms used, but not defined,
herein shall have the meaning given to such terms in the Warrant Agreement);

WHEREAS, the Company has determined to extend the Warrant Exercise Period upon
the terms and conditions set forth herein;

WHEREAS, pursuant to Section 18 of the Warrant Agreement, the Company and the
Warrant Agent may from time to time amend the Warrant Agreement without the
approval of any holders of Warrant Certificates as the Company and the Warrant
Agent may deem necessary or desirable so long as such amendment does not in any
way adversely affect the interests of the holders of Warrant Certificates.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Amendment of Warrant Agreement.

(a) Amendment. The definition of “Warrant Exercise Period” set forth in
Section 6(a) of the Warrant Agreement shall be amended and restated in its
entirety to read as follows:

“The “Warrant Exercise Period” shall commence (subject to Section 6(d) below),
on November 13, 2009 and shall end on the earlier of:

(i) November 14, 2014; and

(ii) the Business Day preceding the date on which such Warrants are redeemed
pursuant to Section 6(b) below or expire pursuant to Section 6(f) below;

provided that the Sponsors’ Warrants may not be exercised prior to the Transfer
Restriction Termination Date.”

(b) Further Assurances. Subject to the terms and conditions of this Amendment
and the Warrant Agreement, each of the parties shall execute and deliver such
other documents and instruments, provide such materials and information and take
such other actions as may be commercially reasonable, to the extent permitted by
law, to fulfill its obligations under this Amendment and the Warrant Agreement
and to effectuate and consummate the transactions contemplated hereby.



--------------------------------------------------------------------------------

2. Miscellaneous.

(a) Governing Law. This Amendment shall be deemed to be a contract made under
the laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of said State. The parties agree that all
actions and proceedings arising out of this Amendment or any of the transactions
contemplated hereby shall be brought in the United States District Court for the
Southern District of New York or in a New York State Court in the County of New
York and that, in connection with any such action or proceeding, submit to the
jurisdiction of, and venue in, such court. Each of the parties hereto also
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim arising out of this Amendment or the transactions contemplated
hereby.

(b) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.

(c) Entire Agreement. This Amendment sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them. Except as set forth in this Amendment, provisions of the
Warrant Agreement which are not inconsistent with this Amendment shall remain in
full force and effect.

(d) Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
including by facsimile or PDF signature, and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
constitute but one and the same instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

KENNEDY-WILSON HOLDINGS, INC.       By:    /s/ Freeman Lyle        

Name: Freeman Lyle

Title: Chief Financial Officer

     

CONTINENTAL STOCK TRANSFER & TRUST COMPANY,

as Warrant Agent

      By:    /s/ John W. Comer, Jr.        

Name: John W. Comer, Jr.

Title: Vice President

     